Case 1:18-cv-02948-PAB-NRN Document 10 Filed 12/28/18 USDC Colorado Page 1 of 17

FILED

on UNITED STATES DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT DENVER, COLORADO

FOR THE DISTRICT OF COLORADO

 

 

 

DEC 28 2018
ae 18-cy- JEFFREY P. COLWELL
Civil Action No. 1:18-ev-02948 CLERK
(To be supplied by the court)
Jeffrey T. Maehr Plaintiff
Vv.

U.S. State Department; (U.S.)

 

U.S. Congress; (U.S.)

 

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 
Case 1:18-cv-02948-PAB-NRN Document 10 Filed 12/28/18 USDC Colorado Page 2 of 17

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the

court may result in dismissal of your case.

Jeffrey T. Maehr, 924 E. Stollsteimer Rd., Pagosa Springs, Colo 81147
(Name and complete mailing address)

970-731-9724
(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMA TION.”

U.S. State Department, 2201 C Street, N.W. Washington, D.C. 20520

 

 

 

 

 

 

Defendant 1:
(Name and complete mailing address)
202-647-4000
(Telephone number and e-mail address if known)
Defendant 2: U.S. Congress, Washington D.C. (address unavailable)
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 3:
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)
Case 1:18-cv-02948-PAB-NRN Document 10 Filed 12/28/18 USDC Colorado Page 3 of 17

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

Unconstitutional depriving plaintiff of travel rights without due process of law

 

under 5th and 14th Amendments

 

EJ Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of

 

If Defendant | is an individual, Defendant 1 is a citizen of

 

If Defendant 1 is a corporation,

Defendant | is incorporated under the laws of (name of
state or foreign nation).

Defendant 1 has its principal place of business in (name of

state or foreign nation).

 

(if more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
Case 1:18-cv-02948-PAB-NRN Document 10 Filed 12/28/18 USDC Colorado Page 4 of 17

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: Unconstitutional depriving plaintiff of rights without due process

 

Supporting facts: 5&@ attached
Case 1:18-cv-02948-PAB-NRN Document 10 Filed 12/28/18 USDC Colorado Page 5 of 17

CLAIM TWO: Unconstitutional law created which bars due process of law

 

Supporting facts: See attached
Case 1:18-cv-02948-PAB-NRN Document 10 Filed 12/28/18 USDC Colorado Page 6 of 17

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If. additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST

FOR RELIEF.”
Se e AVeck ed)

F, PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621,

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented.for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

 

(Plaintiff's signature)

 

(Date)

(Revised December 2017)
Case 1:18-cv-02948-PAB-NRN Document 10 Filed 12/28/18 USDC Colorado Page 7 of 17

D. Statement of Claims - U.S. District Court, Colorado 18-cv-02948

1. The U.S. State Department applied a law depriving plaintiff of passport
travel rights without evidence of assessment validity, or evidence of due
process of law for plaintiff when applying it, especially since suit is in
progress in multiple courts, which IRS/U.S., failed to acknowledge or notify

the State Department of.

Despite ongoing litigation on these issues, defendant has continued to move
against plaintiff in making this frivolous certification to the U.S. State
Department to further damage plaintiff without due process of law, and in

violation of standing laws regarding further action while suit is pending.

Plaintiff received certification dated July 16, 2018 from defendant (as described in
case # 18-cv-02273), sent to the U.S. State Department certifying an, as yet,
unproven assessment, and that plaintiff’s liberty with regard to his passport was

being removed under the “FAST” act and IRC 7345, without due process of law in
evidence on this further damage and removal of liberty, besides previously

deprived property.

D. Statement of Claims: Jeffrey T. Maehr, 18-cv-02948
Page 1 of 6
Case 1:18-cv-02948-PAB-NRN Document 10 Filed 12/28/18 USDC Colorado Page 8 of 17

The FAST act “prohibits” the State Department from “issuing or renewing” a
passport, or could, quote... “revoke your passport or limit your ability to travel...”

for anyone with a “certified” assessment debt to the U.S. government.

Since plaintiff's first brief filing on this passport case, he contacted the U.S. State
Department regarding his passport status and was finally provided a document that
plaintiff's passport has officially been revoked (See attached state department
acknowledgment) and plaintiff is now prevented from travel for work or pleasure
outside these united States. This right has been prevented recently, due to the
threat alone, from traveling outside the United States which travel was available.

This now is an injury in fact and not a hypothetical, or as yet, unrealized damage.

The assessment which defendant is using for “certification” to the U.S. State
Department is being adjudicated in a separate case in this court (18-cv-02273) and
has not been resolved. Assessment and larger liability issues are in the U.S. Court

of Appeals for the Federal Circuit in DC (18-2286), are still in process.

This is a violation of plaintiff's clear 5* and 14 Amendment rights to not be

D. Statement of Claims: Jeffrey T. Maehr, 18-cv-02948
Page 2 of 6
Case 1:18-cv-02948-PAB-NRN Document 10 Filed 12/28/18 USDC Colorado Page 9 of 17

deprived of liberty without due process, and without any evidence of the alleged
debt supporting the certification, and certainly when the assessment itself, alone,
has, prior to the certification, been challenged without rebuttal or due process to

date, and is still in litigation.

Depravation of passport rights is an error on several issues;

1. The assessment supporting the certification the U.S. State department relied
upon is unproven, being litigated, and again violated due process in plaintiff's

case.

2. The depravation of passport travel rights, without further due process for
removal under 5“ and 14% Amendments, stands alone as a violation and sheds
light on the unconstitutional nature of the law which does not allow the action
against plaintiff to be challenged via the State Department itself, or provide for
any mechanism to validate through first hand knowledge testimony from a real
person claiming authority to certify the certification itself is valid and lawful. Why

continue damaging plaintiff when lawful challenges were in place?

D. Statement of Claims: Jeffrey T. Maehr, 18-cv-02948
Page 3 of 6
Case 1:18-cv-02948-PAB-NRN Document 10 Filed 12/28/18 USDC Colorado Page 10 of 17

3. The U.S. State Department, in utilizing the above stated statutes and code
regulations, failed to establish evidence to substantiate certification with
supporting evidence, and thus, to challenge, as a fiduciary duty, said depravation
of passport right without evidence in fact which should have been a matter of due

process of law.

4. The reliance by the U.S. State Department on IRS hearsay certification alone is

a failure of the due process clause where further damaging action is set in motion.

Complaint 2. The U.S. Congress (House and Senate legislative actors) created
and passed the “FAST” act and IRC 7345 which deprives plaintiff, and all
others similarly situated, of their right to travel without valid and
substantiated proof of due process of law supporting such assessment
certification and subsequent depravation, especially where already

challenged.

The U.S. Congress created and passed the “FAST” act and IRC 7345 without

legislation stipulating the requirement for valid proof of debt, by someone named

D. Statement of Claims: Jeffrey T. Maehr, 18-cv-02948
Page 4 of 6
Case 1:18-cv-02948-PAB-NRN Document 10 Filed 12/28/18 USDC Colorado Page 11 of 17

with first hand knowledge of the evidence in the case, and showing evidence of

due process being of record where rebuttal or challenge is of record .

This vague and unconstitutional law allows the U.S. State Department to rely
solely on the FAST act and IRC 7345 to deprive plaintiff, and any American
similar situated, of right to travel outside the united States union using their
personal lawfully-issued passport by the State Department for such travel, and
does not provide for supporting evidence being of record beyond hearsay and
presumption. This violates plaintiff's and all other American’s similarly situated

rights to due process under the 5" and 14" Amendments.

The court stated...
“Congress is absolutely immune from claims stemming from “purely
legislative activities,” see United States v. Brewster, 408 U.S. 501, 512
(1972), and federal courts lack jurisdiction to direct Congress “to enact or
amend legislation,” Newdow v. Congress, 328 F.3d 466, 484 (9th Cir.
2003), rev'd on other grounds, 542 U.S. 1 (2004). “

Plaintiff asks the court to point out what laws are NOT “purely legislative

activities” given that the legislature is the “sole” maker of laws under our

constitution. Congress cannot pass unconstitutional laws, which by law, become

D. Statement of Claims: Jeffrey T. Maehr, 18-cv-02948
Page 5 of 6
Case 1:18-cv-02948-PAB-NRN Document 10 Filed 12/28/18 USDC Colorado Page 12 of 17

legislatively void from their inception, per U.S. Supreme Court decided cases. The
Federal Courts CAN declare a law as unconstitutional, or “void for vagueness” of
constitutional validity, (as is routinely done these days), based on the merits of this
argument, but it is up to Congress to act according to the court’s rulings to correct
the law as declared so it is not a void law, or challenge the court’s conclusion. In

any case due process violations are unconstitutional and are of record.

Plaintiff also demands a jury trial for proper and full adjudication of all evidence

of record.

Plaintiff also, once again... requests that his application for right to “assistance of
counsel?” be recognized and for appointment of “assistance of counsel” as
previously applied for due to plaintiff's in forma pauperis status, but not as yet

previously ruled upon or responded to.

—jxfrg Laden

Jeffrey T. Maehr

924 E. Stollsteimer Rd.,

Pagosa Springs, Colorado 81147
970-731-9724

 

 

D. Statement of Claims: Jeffrey T. Maehr, 18-cv-02948
Page 6 of 6
Case 1:18-cv-02948-PAB-NRN Document 10 Filed 12/28/18 USDC Colorado Page 13 of 17

. United States Department of State

 

Washington,-D.C. 20520.

DEC - 4 208

Jeffrey Thomas Maehr
924 East Stollsteimer Place
Pagosa Springs, CO 81147

o Dear Mr.Maehr: ~~

The Department of State has revoked U.S. Passport number 522932538, issued to you on
December 5, 2014,-along with any. other valid passports issued to you, pursuant to 22 C.F.R. §§
51.60 (a)(3) and 51.62.(aX1). These regulations provide that a U.S. passport may be revoked
when the bearer is certified by the Secretary of the Treasury‘as having.a seriously delinquent tax.
debt as described in 26 U.S.C. §7345. The regulations cited in this letter may. be found at

http://www.ecfr.gov.

The Secretary of the Treasury has certified to the Department of State that you have a seriously
delinquent tax debt, in accordance. with 26 U.S.C. §7345. Therefore, you aré not.entitled to hold
a U.S. passport and your passport.is revoked pursuant to 22.C,F-R: §§ 51.60 (a)(3) and 51.62
(a)(1). You may reapply for a passport once the Secretary of the Treasury has certified to the
US. Department of State that you have. satisfied your tax obligations.

Under 22 C.F.R. §§ 51.7 and 51.66, the U.S. passport remains the property of the U.S.
Government and must be surrendered upon demand. Please:immediately return U.S. Passport
number 522932538, along with any other valid U.S. passports issued to you, to the following
address: U.S. Department of State, attn.: RJ62, CA/PPT/S/L/LA, 44132 Mercure Circle, P.O.
Box 1227, Sterling, VA 20166-1227.

There is no administrative review or appeal before the Department.of State.. The Department of
State has no further information conceming your tax obligations and cannot override the
Secretary of the Treasury’s determination. All questions regarding your tax obligations must be
addressed with the Internal Revenue Service (IRS). If you believe you have satisfied your-tax
obligations, you may write 'to the IRS at the following address: Department of the Treasury,
Internal Revenue Service, Attn: Passport, P.O. Box 8208, Philadelphia, PA 19101-8208. You
may also call the IRS at: (domestic) 1-855-519-4965 or (international) 1-267-941-1004.

Sincerely,

Bureau of Consular Affairs
Passport Services

Office of Legal Affairs and
Law Enforcement Liaison
Case 1:18-cv-02948-PAB-NRN Document 10 Filed 12/28/18 USDC Colorado Page 14 of 17

E. Request for Relief - 18-cv-02948

Plaintiff moves the court to provide the following relief:

1. A jury trial to properly adjudicate this issue.

2. ORDER defendant to immediately reissue new and updated U.S. Passport.

3. ORDER defendant to pay attorney fees under 34 CFR 21.1 - Equal Access to Justice Act. For
100 hours of defense at $250/hour. Plaintiff's time and resources are worth no less than the
average attorney in defending his rights.

4. ORDER compensatory damages for pain, suffering, exacerbation of veteran disabilities,
prevention of International travel only recently, and the prevention of travel for business offer to
be employed which requires International travel... likely to be months of interference amounting
to $10,000 minimum per month damages since threat of rescinding and date of certification.
Documentation verifying this work position available.

5. ORDER compensatory damages as stipulate in Civil Cover Sheet due to defendant's
vindictiveness and flagrant disregard for the rule of law, and plaintiff's defending against
unlawful actions, and for continuing damaging action against plaintiff despite pending litigation
challenging the relevant issue.

6. Or, as this court deems right and just recompense for all the above issues, and to deter
recidivism.

Jeff Maehr
18-cv-02948-GPG
Case 1:18-cv-02948-PAB-NRN Document 10 Filed 12/28/18 USDC Colorado Page 15 of 17

VII: Related Cases
U.S. Court of Appeals-Federal Circuit; Case # 18-2286

U.S. District Court, Colorado; Case # 18-cv-02273

 
Case 1:18-cv-02948-PAB-NRN Document 10 Filed 12/28/18 USDC Colorado Page 16 of 17

 

* _ Ngin. : NG, Pe wy y - .
| Gy ae 7S | u : STAGE PAID
cm: - GO) Pacers no om, P. S s, CO 81147 5 P us SA SPRINGS, co

 

 

     

me

Ser Sr Se

 

 

Seach Mr. Jeffrey Maehr

924 E. Stolisteimer Rd.

$5, 08

7038 0360 ooo. bOS8 7509 __ 60294-2500 R2304N117794-08

we eee

Eirst Class Mai

 

Let
le spety P Glwell, E&
Attred . Aras U.S Coonrhe
Go/ (97 StL KY ACO?
Leaver, Clo SOR 2S
Case 1:18-cv-02948-PAB-NRN Document 10 Filed 12/28/18 USDC Colorado Page 17 of 17

 

. sys oe
re
go
PSO
‘ ee
~
we eee eee nm
potent « em ee
*
‘ me Fa
, , 3 4
7 *

First Class Mail
EWI SSe[D ISA

4

x
/

 

 
